Mr. Ingersori, for the plaintiff, moved for the appointment of auditors, under the act of assembly of 3d April 1781, on the affidavit of the plaintiff, that the dispute between the parties was wholly about depreciation, and obtained a rule to shew cause.
Mr. Hallowell for the defendant, now shewed cause, and excepted to the affidavit, that it did not state the contract to have arisen between the 1st January 1777, and the 1st March 1781, agreebly to the act. He stated, that' the contract between the parties was dated 27th February 1775, and produced the original articles of agreement, whereby the plaintiff agreed to convey certain lands to the defendant, in consideration of 360I. payable by instalments; and that all the monies were discharged except the three last payments, which he agreed, if due on principles of equity and good conscience, were payable in specie. He also produced several of the can-celled bonds which had been taken up by the defendant; and insisted that the plaintiff’s object was, by a reference to reduce the payments which had been made during the war, and were now finally settled.
The court strongly inclined against granting the plaintiff’s motion; but, on the importunity of Mr. Ingersoll, who al*352leged that he was unprepared to go into a statement of facts in the ab * sence of his client, the motion was continued by consent, and agreed to be argued before the judges at Nisi Prius at the next Prius Court, to be held for Hunting-don county.